DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1B and 2B in the reply filed on 1/4/2022 is acknowledged.
Claims 17 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15, 18-24, 26-28, 30-34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0184710 (Tucker hereinafter).
Regarding claims 1, 9, 19, 20 and 28, Tucker teaches an aerosol generating device (71 in Fig. 11) comprising a flavor carrier, or cartridge (70), including an outer housing (4) extending in a longitudinal direction (Fig. 2), the outer housing including an outer housing wall defining at least one outer housing perforation (4a), and an inner housing including an inner housing wall 
Tucker further teaches that the aerosol generating device (71 in Fig. 11) comprises a heating element (14) configured to heat the pre-vapor formulation which is saturated in layers (10 and 12). 
Regarding claims 2, 3, 21 and 22, Tucker teaches that the flavor carrier further comprises a cover (205) at an end of the flavor carrier, wherein the cover defines a channel therein (210), the channel in fluid communication with an air passage (20a) defined by the inner housing (Fig. 2).  
Regarding claims 4, 5, 23 and 24, Tucker teaches that the flavor carrier comprises a cover, specifically mouthpiece (9), wherein the cover is a gasket which is impermeable to aerosol ([0072]). 
Regarding claims 7 and 26, Tucker teaches the outer housing has an outer diameter ranging from about 4 mm to about 6 mm (claim 6).  
Regarding claims 8 and 27, Tucker teaches that the inner housing has an outer diameter ranging from about 1 mm to about 4 mm (claim 7).  
Regarding claims 11 and 30, Tucker teaches that the outer housing wall and the inner housing wall are each formed of one or more materials including a polymer ([0062] and [0075]).  

Regarding claim 14, 15, 33 and 34, Tucker teaches that the at least one inner housing perforation includes a plurality of inner housing perforations (8a in Fig. 2), wherein the plurality of inner housing perforations are arranged in at least one column, specifically two columns of one perforation (Fig. 3).  
 Regarding claims 18 and 37, Tucker teaches that the plurality of outer housing perforations (4a) is not aligned with the plurality of inner housing perforations (8a) (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 16, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker.
Regarding claims 10 and 29, Tucker does not expressly teach that the outer housing wall and the inner housing wall each have a thickness ranging from about 0.5 mm to about 1.5 mm.  Given that the outer diameter of the inner housing and the outer diameter of the outer housing is within the claimed range, and the material of the inner housing wall and the outer housing wall is a claimed material, the thickness of the outer housing wall and the inner housing wall are likely within the claimed range, and in the alternative, the courts have held 
Regarding claims 16 and 35, Tucker teaches an adapter, or connector 205, configured to fit with a portion of the flavor carrier (Fig. 2). 
Tucker does not expressly teach that the adapter is formed of a metal, but does state that “a cathode electrical lead 26b may be electrically connected to the connector 205 and an end of the heater 14, and an anode electrical lead 26a may be electrically connected to the energized tube 210 and another end of the heater 14.” Furthermore, Tucker teaches that connector 206 is made from an electrically conductive metal. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the adapter out of a metal because Tucker teaches that the adapter is electrically conductive and teaches that another electrically conductive connector (206) is made out of metal, with a reasonable expectation of success and predictable results. 

Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claims 5 and 24 above, and further in view of US 2014/0041655 (Barron hereinafter).
Regarding claims 6 and 25, Tucker does not expressly teach the material of the gasket, or mouthpiece (9). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747